Case: 1:17-cv-06135 Document #: 163 Filed: 02/05/19 Page 1 of 1 PageID #:2903

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Catch 26, LLC, et al.
                                     Plaintiff,
v.                                                  Case No.: 1:17−cv−06135
                                                    Honorable Sharon Johnson Coleman
LGP Realty Holdings, LP, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 5, 2019:


         MINUTE entry before the Honorable Sharon Johnson Coleman: The parties
having filed a fully executed settlement agreement on the docket, the defendants' motion
for an order of settlement [160] is granted. Pursuant to the parties' settlement agreement,
this action is dismissed without prejudice for 150 days. That dismissal will automatically
convert to a dismissal with prejudice if a motion to reinstate is not timely filed. No
appearance necessary on 2/7/2019. Civil case terminated. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
